DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 03/26/2021.
Claims 1-10 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was filed after the mailing date of the Application on 03/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the base" in line 2 of the Claim .  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the turntable" in line 2 of the Claim .  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the film" in line 3 of the Claim .  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the first limiting structure" in line 3 of the Claim .  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the limiting structure" in line 3 of the Claim .  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the notch" in line 7 of the Claim .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CASADEI (US 20140353896).

Claim 1 Casadei discloses a winding machine (Fig. 1) comprising a central shaft mechanism (4), which is arranged on the base (1) of the winding machine (Fig. 1), wherein it comprises a central shaft component (41) with a central shaft (annotated Fig. 5) arranged in the central part of the central shaft component (41), and the central shaft component (41) is also provided with a bearing support structure (5) and a plurality of first limiting structures (9), which the central shaft component (41) is fixed and limited in the base (1) of the winding machine (Fig. 1) through the first limiting structures (9). (par 22)

Regarding Claim 2 Casadei discloses the invention as described above.  Casadei further discloses according to the rotating direction of the turntable (15) of the winding machine (Fig. 1) when winding the film on the article as the forward direction, the first limiting structure (9) is limited by the limiting structure (9) in front of it.

    PNG
    media_image1.png
    690
    755
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3 Casadei discloses the invention as described above.  Casadei further discloses a plurality of first limiting structures are provided on the periphery of the central shaft component (41); 
the mounting hole (annotated Fig. 5) of the central shaft mechanism (41) is arranged on the base (1) of the winding machine (Fig. 1), and a connecting groove (annotated Fig. 5) is arranged along the circumference of the mounting hole (annotated Fig. 5) of the central shaft mechanism (41) to form a limiting structure with the mounting hole (annotated Fig. 5)) of the central shaft mechanism (41); 
The Prior Art does not teach the notch of the connecting groove faces the mounting hole of the central shaft mechanism, and the connecting groove has an open part for the first limiting structure to be placed; the mounting hole of the central shaft mechanism and the open part form a central shaft component placing hole; by rotating the central shaft component, the first limiting structure can be clamped between the upper groove wall and the lower groove wall of the connecting groove, and the first limiting structure is connected with the upper groove wall and the lower groove wall of the connecting groove as a whole by bolts. In combination with the limitations included in Claims 1 and 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SYNCRO GB 505780: Limiting structures 81, 82; Figs. 1, 4, and 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731